 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail:       jthompson@clarkhill.com
 4   Telephone:    (702) 862-8300
     Facsimile:    (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     YVONNE HALL,                      )                Case No. 2:19-cv-00295-APG-NJK
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                STIPULATION OF EXTENSION OF
                                       )                TIME FOR DEFENDANT EQUIFAX
13                                     )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC, )
                                                        FILE ANSWER
14                                     )
                       Defendant.      )
                                       )                FIRST REQUEST
15
                                       )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21   answer, move or otherwise respond to the Complaint in this action is extended from March 13,
22   2019 through and including March 27, 2019. The parties are engaging in early settlement
23   negotiations, and they need additional time to determine if the case can be resolved short of
24   litigation. The request was made by Equifax, and Plaintiff approves. This stipulation is filed in
25   good faith and not intended to cause delay.
26   ...
27   ...
28
 1         Respectfully submitted, this 13th day of March, 2019.

 2
                                               CLARK HILL PLLC
 3
                                               By: /s/ Jeremy J. Thompson
 4                                             Jeremy J. Thompson
                                               Nevada Bar No. 12503
 5
                                               3800 Howard Hughes Pkwy, Suite 500
 6                                             Las Vegas, NV 89169
                                               Tel: (702) 862-8300
 7                                             Fax: (702) 862-8400
                                               Email: jthompson@clarkhill.com
 8
                                               Attorney for Defendant Equifax Information Services
 9
                                               LLC
10
                                               No opposition
11
                                               /s/ David H. Krieger, Esq.
12                                             David H. Krieger, Esq.
13
                                               Nevada Bar No. 9086
                                               HAINES & KRIEGER, LLC
14                                             8985 S. Eastern Ave., Suite 350
                                               Henderson, NV 89123
15                                             Phone: (702) 880-5554
16
                                               FAX: (702) 385-5518
                                               Email: dkrieger@hainesandkrieger.com
17
                                               Attorney for Plaintiff
18
19   IT IS SO ORDERED:
20

21   __________________________
     United States Magistrate Judge
22
            March 14, 2019
     DATED: __________________
23

24
25

26

27
28

                                                 -2-
